PER CURIAM.
This action was brought to recover the sum of $315 for rent of premises from the 1st of February to the 1st of October, 1906. Plaintiffs called defendant as his witness. Defendant tes*680tified that he occupied the premises in question during the time claimed; that he rented the place from one J. Kamber; that he paid Kamber the rent monthly up to January, and that in that month Kamber owed him $1,500; that he asked Kamber for the money, and Kamber told him that he would repay it by permitting defendant to live in the premises until the debt was paid; that he never knew the plaintiff herein with relation to the rent of the premises; that they never demanded any. rent from him. There is no evidence whatever in the record to show who owned the premises in question, and there was no evidence whatever that the defendant had hired the premises from any person other than Kamber, or was in any contractual relation with any person other than Kamber. As the record stands, the judgment must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.